

117 HRES 76 IH: Supporting the goals and ideals of a Juan Pablo Duarte Day.
U.S. House of Representatives
2021-02-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV117th CONGRESS1st SessionH. RES. 76IN THE HOUSE OF REPRESENTATIVESFebruary 1, 2021Mr. Espaillat (for himself, Mr. Castro of Texas, and Mr. Vicente Gonzalez of Texas) submitted the following resolution; which was referred to the Committee on Oversight and ReformRESOLUTIONSupporting the goals and ideals of a Juan Pablo Duarte Day.Whereas the people of the Dominican Republic acquired autonomy and sovereignty on the 27th day of February 1844;Whereas the island of Quisqueya, the indigenous name for what later became the island of Hispaniola, was the cradle of thinking and achievement in the Western Hemisphere, establishing the first university and cathedral of the New World;Whereas, on the 26th day of January 1813, Juan Pablo Duarte, the founding father of the Dominican Republic, was born;Whereas, during the month of January 2021, Dominican Americans and citizens of the Dominican Republic will celebrate the 208th anniversary of the birth of Juan Pablo Duarte;Whereas Juan Pablo Duarte, along with Francisco Del Rosario Sanchez and Ramon Matias Melia, formed La Trinitaria, a secret organization that initiated the movement for the independence of the Dominican Republic; andWhereas, during the month of February 2021, Dominican Americans and citizens of the Dominican Republic will celebrate the independence of the Dominican Republic: Now, therefore, be itThat the House of Representatives—(1)supports the goals and ideals of the Juan Pablo Duarte Day of the Dominican Republic;(2)supports the establishment of a national day of recognition for Juan Pablo Duarte in the United States to honor the founding father of the Dominican Republic; and(3)urges the people of the United States to observe a national day of recognition for Dominican Americans with appropriate ceremonies, programs, and activities.